Memorandum: We conclude that the verdict against the defendant William C. Maunz Co., Inc., is against the weight of the evidence. Moreover, it was error to permit the jury, over said defendant’s objection and exception, to predicate liability upon its violations of subdivisions 16 and 19 of section 15 of the Ordinances of the City of Buffalo, which restricted the time of parking on the public streets; subdivision 16 to twenty-four hours in the case of any motor vehicle and subdivision 19 to a period of one hour in the ease of motor vehicles over eighteen feet long. (See Boronkay v. Robinson & Carpenter, 247 N. Y. 365, 368; Killen v. New York Central R. R. Co., 225 App. Div. 8.) However, the verdict in plaintiff’s favor against the defendant Wilson finds ample support in the evidence; hence the judgment against Wilson should be affirmed. (See Ward v. Iroquois Gas Corp., 233 App. Div. 127, 134, affd. 258 N. Y. 124, *745129.) All concur. (The judgment is for plaintiff in an automobile negligence action.) Present — Taylor, P. J., MeCurn, Love, Vaughan and Piper, JJ.